aosee RAS8/4j ERGY OAA21, Document 49-4. Filed.on 07/02/20 in TXSD., Page 1 of 8

UNITED STATES DISTRICT COURT

for the
Southern District of Texas
State Farm Mutual Automobile insurance Company, et al.

}
a Plaintiff )
v. ) ° Civil Action No. 4:19-cv-01491
)
Nooruddin S. Punjwani, M.D., etal. ae
ere eee ere pees ES |

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

Tor | Talabi & Associates, B.C; oi Mehran Talabi

(Name of person to whom ils subpoena ls direciod)
[¥] Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following

documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See attached rider.

"Place: Hein

Nistica Crouch & Kassier PG Date and Time:

1900 Ww en i

Houston, i ae *
Phone: (719) 781-2089 : | Within twenty-one (21) days of service.

Ci Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it,

Place: Date and Time:

The following provisions of Fed, R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance; Rule
45(d), relating to your protection as a person subject toa subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: | G »/$lz20 Ee

DAVID J. WEAVER, CLERK OF COURT
OR

Signature of Clerk ar Deputy Clerk Attorney's signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of part)
Frais Sate Farm Mutual Aormobie Insurance Company and Stale Fam Counn Menai aurance Compary ofTeas ___, Who issues or requests this subpoena, are:

Jared T, Heck, Katten Muchin Rosenman, LLP, 525 W. Monroe Street, Chicago, iL 60661-3693; 312-902-5490, jared,heck@katten.com

 

Notice to the person who issues or requests this subpoena

A notice and a copy of the subpoena must be served on each P¥}Wasiingtdnfore it is served on the person to whom
it is directed. Fed. R, Civ. P. 45(a)(4). PSC-13177

[,|10]-20 we || /03 go EXP 0930/2021

biigigers © 12 pa

Ewanshia J. (rey iil
PSC-8625
Exp 06/30/2022
Case 4:19-cv-01491 Document 49-1 Filed on 07/02/20 in TXSD Page 2 of 8

AO &8B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-01491

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

l received this subpoena for (name of individual and title, if any)

 

on (date)

[_] I served the subpoena by delivering a copy to the named person as follows:

 

on (date) ; or

 

[_] I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $

] declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:

AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
Case 4:19-cv-01491 Document 49-1

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person, or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party's officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible things at a place within 100 miles of where the person resides, is
employed. or regularly transacts business in person; and

(B) inspection of premises at the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing undue burden or expense on a person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnings and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to appear for a deposition,
hearing, or trial.

(B) Objections, A person commanded to produce documents or tangible
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored infurmation in the form or forms requested.
The objection must be served before the earlier of the time specified for
compliance or |4 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

(iii) requires disclosure of privileged or other protected matter, if no
exception or waiver applics; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

Filed on 07/02/20 in TXSD Page 3 of 8

(ii) disclosing an unretained expert’s opinion or information that does
not describe specitic occurrences in dispute and results from the expert's
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

{i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
If a subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that the person identifies as not reasonably accessible because
of undue burden or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonctheless order discovery from such sources if the
requesting party shows good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

{A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) Information Produced. \f information produced in response to a
subpoena is subject to a claim of privilege or of protection as trial-
preparation material, the person making the claim may notify any party that
received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information if the party disclosed it before being notified; and may promptly
present the information under scal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, afler a
motion is transferred, the issuing court—may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related to it.

 

For access to subpoena materials, see Fed. R. Civ, P. 45(a) Committee Note (2013).

 
Case 4:19-cv-01491 Document 49-1 Filed on 07/02/20 in TXSD Page 4 of 8

SUBPOENA RIDER
TALABI & ASSOCIATES, P.C.
Definitions
Ll The terms “You” and “Your” shall mean Talabi & Associates, P.C., any

shareholder, director, officer, employee, agent, entity, or other person acting on behalf of Talabi
& Associates, P.C., and any entity Talabi & Associates, P.C. owns or controls.

2. The term “Communications” shall mean all discussions, conversations, meetings,
conferences, telephone conversations, text messages, interviews, negotiations, agreements,
understandings, cards, letters, correspondences, telegrams, telexes, electronic mail, voicemail, or
other forms of written or verbal interchange, however transmitted or stored, including reports,
notes, memoranda, lists, agenda and other records of any communications.

3 The term “Defendant” and “Defendants” shall mean Nooruddin S, Punjwani, M.D.,
Pain Alleviation & Interventional Needs, LLC n/k/a Pain Alleviation & Interventional Needs,
PLLC, Barketali M. Roopani, Anil B. Roopani, and Sohail B. Roopani.

4. The term “Documents” shall mean every original (and every copy of any original
or copy which differs in any way from any original), every writing or recording of every kind or
description, whether handwritten, typed, drawn, sketched, printed, computerized or recorded by
any mechanical, electronic or electrical means whatsoever, including without limitation books,
records, papers, letters, instructions, pamphlets, brochures, circulars, advertisements,
specifications, blueprints, maps, plats, surveys, drawings, sketches, graphs, charts, plans, reports,
correspondence, e-mails, text messages, faxes, Communications, memoranda, notes, notebooks,
lists, analyses, financial statements, bank statements, deposit tickets, cancelled checks, wire
transfers, solicitations, PowerPoint presentations, charts, minutes, calendars, appointment books,

itineraries, vouchers, receipts, contracts, agreements, invoices, written memorials of oral

|
Case 4:19-cv-01491 Document 49-1 Filed on 07/02/20 in TXSD Page 5 of 8

communications, photographs, films, video tapes, audio tapes, recordings and compilations of data
or other information, including any compilations from which information can be obtained. The
term “Documents” shall have the broadest meaning possible consistent with the Federal Rules of
Civil Procedure.

x The term “Elite Entities” shall mean Elite Health Services; Elite Imaging &
Diagnostic; Elite Healthcare; Med Center Healthcare Services, L.P. d/b/a Elite Health Services —
Medical Center; Clay Healthcare Services LLC d/b/a Elite Health Services — West Houston; Elite
Opco GP, LLC; Elite HSR, LLC; Elite HS Management, LLC; Elite HS Holdco, L.P.; Elite HS
Staffing, LLC; and Elite GP, LLC, and these entities’ current and former officers, directors,
members, partners, employees, agents, independent contractors, corporate parents, subsidiaries,
and affiliates, and any other individuals or entities acting on their behalf.

6. The term “P.A.I.N.” shall mean Defendant Pain Alleviation & Interventional
Needs, LLC n/k/a Pain Alleviation & Interventional Needs, PLLC, and its current and former
officers, directors, members, partners, employees, agents, independent contractors, corporate

parents, subsidiaries, and affiliates, and any other individuals or entities acting on behalf of

P.A.LN.
7. The terms “Payment” or “Payments” shall mean anything of value.
8. The term “related to” or “relating to” shall mean directly or indirectly relating to,

mentioning or describing, pertaining to, being connected with, referring to, or reflecting upon a
stated subject matter.

Instructions

1. You are required to produce all non-privileged responsive Documents within Your
custody, possession, or control, including all non-privileged responsive Documents in the

possession of Your agents, such as financial institutions, attorneys, or accountants.

Z
Case 4:19-cv-01491 Document 49-1 Filed on 07/02/20 in TXSD Page 6 of 8

ao Any information or Document responsive to these Requests that is not produced or
disclosed by reason of a claim of privilege or work-product protection, or for any other reason,
shall be identified by: (i) the date the Document was created; (ii) general subject matter; (111)
identity of person(s) to whom the information, or any portion thereof, has been revealed; (iv)
identity of person(s) from whom the information was communicated; and (v) the basis upon which
the information is being withheld.

3s The singular form of any word shall include the plural and the plural shall include
the singular.

”

4. The terms “and,” “or,” and “and/or” shall be construed conjunctively or
disjunctively as necessary to bring within the scope all responses that might otherwise be construed
as outside its scope.

5. Unless otherwise specified, the time period applicable to these Requests is
January 1, 2015 to the present.
Document Requests

iF All Documents regarding any of the claims and claimants identified in the attached
Exhibit A,' including but not limited to any letters of protection related to the medical treatment
of those individuals and the referral or solicitation of those individuals for health-care services.

Ds All Communications between You and any Defendant regarding any of the claims
and claimants identified in the attached Exhibit A, including but not limited to any
Communications regarding any treatment rendered by P.A.I.N. and/or the Elite Entities, letters of

protection, and the referral or solicitation of those individuals for health-care services.

 

' Please contact David Lopez via email (david.lopez@katten.com) to obtain Exhibit A. It will

then be submitted to you via a secure dropbox link.

3
Case 4:19-cv-01491 Document 49-1 Filed on 07/02/20 in TXSD Page 7 of 8

3. All Documents and Communications reflecting the disbursement of settlement or
litigation proceeds for claims that You made on behalf of any of the individuals identified in the
attached Exhibit A, including, but not limited to any settlement statements, settlement-
disbursement sheets, total settlement amounts, and total disbursement amounts.

4, All Documents and Communications reflecting any contractual relationships,
financial arrangements, and/or referral arrangements between You and any Defendant.

5. All Documents reflecting Payments made to and/or received from any Defendant,
including but not limited to any invoices, receipts, statements, accounting ledgers, checks, and/or

Forms 1099-MISC.
Case 4:19-cv-01491 Document 49-1 Filed on 07/02/20 in TXSD Page 8 of 8

CERTIFICATE OF AUTHENTICITY

L , am employed by

(name)

 

(name of entity)

My official title is ’

I certify that I am the custodian of the records produced pursuant to the attached subpoena
or J am otherwise authorized to certify the authenticity of these records;

I further certify that each of the records attached hereto is the original or duplicate of the

original records in the custody of ’
(name of entity)

I further certify that:

A) such records were made, at or near the time of the occurrence of the matters set forth,
by (or from information transmitted by) a person with knowledge of those matters;

B) such records were kept in the course of a regularly conducted business activity;
C) the business activity made such records as a regular practice;

D) if such records are not the original, such records are duplicates of the original.

I certify under penalty of perjury that the foregoing is true and correct.

 

Signature

Executed on this day of ; .
(day) (month) (year)

at ; :

 

(city) (state)

 
